                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 DAVID MUTNICK, for himself and others               )
 similarly situated,                                 ) Case No. 20 C 512
                                                     )
        Plaintiff,                                   ) Judge Sharon Johnson Coleman
                                                     )
 v.                                                  ) Magistrate Judge Maria Valdez
                                                     )
 CLEARVIEW AI, INC.; HOAN TON-THAT;                  )
 RICHARD SCHWARTZ; and CDW                           )
 GOVERNMENT LLC                                      )
                                                     )
        Defendants.                                  )
                                                     )

              PLAINTIFF’S CLARIFIED MOTION FOR REASSIGNMENT

       Plaintiff David Mutnick, by his attorneys, respectfully submits this Clarified Motion for

Reassignment to make clear that Plaintiff only seeks to have the case captioned Hall v. Clearview

AI, Inc., et al., No. 20 C 846 (“Hall”) reassigned to this Court. Thus, pursuant to Local Rule 40.4,

Plaintiff respectfully requests that the Court reassign Hall to the Honorable Sharon Johnson

Coleman. Plaintiff Hall agrees to this clarified motion. In support of this motion, Plaintiff states

as follows:

                                       INTRODUCTION

       On January 22, 2020, Plaintiff filed the present case (“Mutnick”), and it was assigned to

the Honorable Sharon Johnson Coleman under case number 20 C 512. Dkt. 1. On January 29,

2020, Plaintiff Mutnick filed a First Amended Complaint (the “Amended Complaint”). Dkt. 6. In

the Amended Complaint, Plaintiff Mutnick seeks compensatory, punitive, declaratory and

injunctive relief against Defendants Clearview AI, Inc.; Hoan Ton-That; Richard Schwartz and

CDW Government LLC (collectively, “Defendants”) for their alleged violations of the Illinois


                                                 1
Biometric Information Privacy Act (“BIPA”), 740 ILCS § 14/1, et seq., and the constitutional

rights of Plaintiff and members of putative nationwide and Illinois classes. Specifically, Plaintiff

alleges that Defendants covertly scraped his and class members’ images from the internet and then

used artificial intelligence algorithms to unlawfully scan the facial geometry of each individual

depicted in the images in violation of privacy laws and citizens’ civil liberties. Dkt. 6, ¶¶ 2-9, 68-

136. Counsel for each defendant has filed an appearance. Dkt. 10-12, 18, 22-23, 25.

          On February 5, 2020, the complaint in Hall was filed. Hall Dkt. 1. 1 The Hall complaint

is based on the same nucleus of operative facts as the Mutnick complaint and seeks compensatory,

punitive, declaratory and injunctive relief against Clearview AI, Inc. and CDW Government LLC

for their alleged violations of BIPA, among other claims. See id. The Hall case is now pending

in the Northern District of Illinois under case number 20 C 846 before the Honorable John Z. Lee.

Counsel for each defendant in the Hall case has filed an appearance. Hall Dkt. 8, 12-17.

          On April 8, 2020, Plaintiff filed the erroneously titled “Plaintiff’s Motion for Reassignment

and Consolidation” (Dkt. 34). Notwithstanding the title of the motion and citations to Fed. R. Civ.

P. 42, the motion focused on reassignment pursuant to Local Rule 40.4 and sought reassignment

of Hall. Dkt. 34. Upon inquiry by the Court as to the relief sought by Plaintiff, Plaintiff informed

the Court that it sought reassignment of Hall, not consolidation. See Dkt. 38.

          On April 14, 2020, the Court ordered Defendants to respond to Plaintiff’s motion on or

before April 24, 2020, and Plaintiff’s to file any reply on or before May 1, 2020. Id. To assist

Defendants in preparing their response, Plaintiff files this Clarified Motion for Reassignment to

make clear the relief sought by Plaintiff.




1
    Pursuant to Local Rule 40.4(c), a copy of the complaint in Hall is attached hereto as Exhibit 1.
                                                       2
                                           ARGUMENT

I.     Legal Standards

       Local Rule 40.4 addresses the reassignment of related cases. See L.R. 40.4. Pursuant to

Local Rule 40.4(b), a “case may be reassigned to the calendar of another judge if it is found to be

related to an earlier-numbered case assigned to that judge . . . .” L.R. 40.4(b). Cases are related if

they: (a) involve the same property; (b) involve some of the same issues of fact or law; (c) grow

out of the same transaction or occurrence; or (d) in class action suits, if one or more of the classes

involved is the same. L.R. 40.4(a). Local Rule 40.4 only requires that two cases involve some of

the same issues of fact or law, there need not be complete identity of issues. Gautreaux v. Chicago

Hous. Auth., No. 66-C-1459, 2013 WL 5567771, at *2 (N.D. Ill. Oct. 9, 2013).

       Related cases may be reassigned to the judge overseeing the lowest-numbered case where

the following criteria is met:

       (1) both cases are pending in this Court; (2) the handling of both cases by the same
       judge is likely to result in a substantial saving of judicial time and effort; (3) the
       earlier case has not progressed to the point where designating a later filed case as
       related would be likely to delay the proceedings in the earlier case substantially;
       and (4) the cases are susceptible of disposition in a single proceeding.

L.R. 40.4(b).

II.    Mutnick and Hall Are Related and Should Be Reassigned to This Court.

       Mutnick and Hall are related because they involve some of the same issues of fact and law

and have overlapping classes. See L.R. 40.4(a). Accordingly, the Court should reassign the cases

before the Honorable Sharon Johnson Coleman. See L.R. 40.4.

       Regarding fact issues, Plaintiff Mutnick and Plaintiff Hall each seeks relief from Clearview

AI, Inc. and CDW Government LLC in connection with the covert scraping of images from the

internet, and the subsequent unlawful scanning of their facial geometries, as well as the facial



                                                  3
geometries of class members. Dkt. 6, ¶¶ 2-9, 13, 15, 42-47, 50-56; Hall Dkt. 1, ¶¶ 1-3, 9-14, 17,

24-36. Moreover, both cases involve identical legal issues – e.g.: (a) whether Clearview AI, Inc.

and CDW Government LLC violated BIPA; (b) whether declaratory and injunctive relief is proper;

and (c) whether plaintiffs are entitled to punitive damages and attorneys’ fees and costs. Dkt. 6,

¶¶ 21-26, 31-35, 42-47, 50-56, 93-120, 131-36, Prayer for Relief; Hall Dkt. 1, ¶¶ 20-36, 62, 71-

80, Prayer for Relief.

       Regarding the classes, the putative Illinois classes alleged in each case are substantively

identical. In Mutnick, the Illinois class is defined as: “All persons who reside or resided in Illinois

whose biometric identifier or information is or was contained in the Clearview database . . . .” Dkt.

6 at 58. In Hall, the Illinois class is defined as: “All persons who reside or resided in Illinois whose

biometric identifier or information is or was contained in the Clearview database at any time.”

Hall Dkt. 1, ¶ 64. While Mutnick also seeks certification of a nationwide class, Rule 40.4, only

requires one class to be the same. L.R. 40.4(a).

III.   Hall Should Be Reassigned to the Honorable Sharon Johnson Coleman.

       An examination of the criteria set forth in Local Rule 40.4(b) shows that Hall should be

reassigned to the Honorable Sharon Johnson Coleman. First, both of the cases are pending in the

Northern District of Illinois, Eastern Division. Second, because of the overlapping factual and

legal issues, as well as the identical Illinois classes, reassigning Hall will likely result in a

substantial saving of judicial time and effort. Third, both cases are in their early stages, and no

answers are due until July 2, 2020. Dkt. 25, 28, 29; Hall Dkt. 14, 24, 25; see also 2d Am. Gen.

Order 20-0012. As such, reassignment will not substantially delay the progress of either case.

Finally, given the overlapping legal and factual issues, the cases are susceptible of disposition in a

single proceeding.



                                                   4
                                       CONCLUSION

       For the foregoing reasons, the Court should enter a finding that: (a) Mutnick and Hall are

related within the meaning of Local Rule 40.4; and (b) Hall should be reassigned to this Court

with Mutnick. Moreover, Plaintiff Mutnick respectfully requests that the Court’s finding be

forwarded to the Executive Committee together with a request that the Executive Committee

reassign the Hall case.

       WHEREFORE, Plaintiff David Mutnick respectfully requests that the Court should enter

a finding that: (a) Mutnick and Hall are related within the meaning of Local Rule 40.4; and (b)

Hall should be reassigned to this. Moreover, Plaintiff Mutnick respectfully requests that the

Court’s finding be forwarded to the Executive Committee together with a request that the

Executive Committee reassign Hall.

Dated: April 17, 2020

                                                   Respectfully submitted,

                                                   /s/ Scott R. Drury
                                                   SCOTT R. DRURY
Arthur Loevy
Michael Kanovitz
Jon Loevy
Scott R. Drury
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, Illinois 60607
312.243.5900
arthur@loevy.com
mike@loevy.com
jon@loevy.com
drury@loevy.com




                                               5
                                CERTIFICATE OF SERVICE

       I, Scott R. Drury, an attorney, hereby certify that, on April 17, 2020, I filed the foregoing

document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                     /s/ Scott R. Drury
                                                     One of David Mutnick’s Attorneys
